                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 1 of 10 Page ID #:4292



                                                                                                              1    ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel@troutman.com
                                                                                                              2    JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                              3    KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                              4    LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                              5    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                              6    Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                              7    Facsimile: 949.622.2739
                                                                                                              8    Attorneys for Defendant
                                                                                                                   SMART KING LTD., and Defendant and
                                                                                                              9    Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10                           UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                          CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              12                                   WESTERN DIVISION
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13
                                                                                                              14   HONG LIU,                                 Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              15                     Plaintiff,              Honorable Stephen V. Wilson
                                                                                                              16           v.                                DEFENDANT SMART KING LTD.
                                                                                                                                                             AND DEFENDANT AND
                                                                                                              17   FARADAY&FUTURE INC.,                      COUNTERCLAIMANT
                                                                                                                   SMART KING LTD., JIAWEI                   FARADAY&FUTURE INC.’S EX
                                                                                                              18   WANG, and CHAOYING DENG,                  PARTE APPLICATION TO SEAL
                                                                                                                                                             CERTAIN DOCUMENTS FILED IN
                                                                                                              19                     Defendants.             SUPPORT OF PLAINTIFF’S
                                                                                                                                                             CROSS-MOTION FOR SUMMARY
                                                                                                              20                                             JUDGMENT AND OPPOSITION
                                                                                                              21
                                                                                                                                                             Pretrial Conference:   7/19/21
                                                                                                              22 AND RELATED COUNTERCLAIM.                   Trial:                 7/27/21
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   116128157
                                                                                                                                DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                      FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 2 of 10 Page ID #:4293



                                                                                                              1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                                              2            PLEASE TAKE NOTICE THAT pursuant to Local Rule 7-19, Defendant
                                                                                                              3    Smart King Ltd. and Defendant and Counterclaimant Faraday&Future Inc.
                                                                                                              4    (collectively, “FF”) hereby respectfully submit this unopposed ex parte application
                                                                                                              5    to seal the following portions of and exhibits to the Declarations of Hong Liu (the
                                                                                                              6    “Liu Declaration” [Dkt. No. 160-4]) and Amiad Kushner (the “Kushner
                                                                                                              7    Declaration” [Dkt. No. 160-35]), respectively filed in support of Liu’s Cross-Motion
                                                                                                              8    for Summary Judgment and in Opposition to FF’s Motion for Summary Judgment
                                                                                                              9    (the “Cross-Motion” [Dkt. No. 160]):
                                                                                                              10               1. Paragraph 34 at p. 10 lines 2-9, paragraph 35 at p. 10 at lines 9-14,
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                  paragraph 36 at p. 10 lines 15-23, and paragraph 37 at p. 10 line 26 through
                                                                                                              12                  p. 11 line 3of the Liu Declaration [Dkt. No. 160-4];
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13               2. Exhibits 8, 26, 27, and 28 to the Liu Declaration [Dkt. Nos. 160-5, 160-6,
                                                                                                              14                  160-13, 160-31, 160-32, 160-33]; and
                                                                                                              15               3. Exhibit A to the Kushner Declaration [Dkt. No. 160-36].
                                                                                                              16           The application is based on the accompanying memorandum of points and
                                                                                                              17   authorities, the Declaration of Lauren E. Grochow and exhibits attached thereto, the
                                                                                                              18   Declaration of Brian Fritz, the pleadings, records, and files in this action, and upon
                                                                                                              19   such other evidence or argument presented at or prior to any hearing on this
                                                                                                              20   application as the Court may set.
                                                                                                              21           Pursuant to Local Rule 7-19, Liu’s counsel was advised of this ex parte
                                                                                                              22   application by voicemails left on May 21, 2021, followed by an email that same day.
                                                                                                              23   When asked whether Liu would oppose the application, his counsel responded, “[w]e
                                                                                                              24   do not oppose the sealing of the identified materials, but we may oppose defendants’
                                                                                                              25   contentions, characterizations or argument regarding the confidentiality or privileged
                                                                                                              26   nature of certain of those materials or the propriety of plaintiff’s use of those
                                                                                                              27   materials.” (Decl. of Lauren E. Grochow, Ex. C.) The contact information for Liu’s
                                                                                                              28   counsel is as follows:
                                                                                                                   116128157                                    -1-
                                                                                                                                 DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                       FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 3 of 10 Page ID #:4294



                                                                                                              1                  Amiad Kushner (akushner@seidenlawgroup.com)
                                                                                                              2                  Jake Nachmani (jnachmani@seidenlawgroup.com)
                                                                                                                                 Andrew Sklar (asklar@seidenlawgroup.com)
                                                                                                              3                  Michael Stolper (mstolper@seidenlawgroup.com)
                                                                                                              4                  Seiden Law Group LLP
                                                                                                                                 469 Seventh Avenue, 5th Fl.
                                                                                                              5                  New York, NY 10018
                                                                                                              6                  Tel: (646) 766-1914

                                                                                                              7                  Kevin D. Hughes (kevin@foundationlaw.com)
                                                                                                                                 1999 Avenue of the Stars, Ste. 1100
                                                                                                              8
                                                                                                                                 Los Angeles, CA 90067
                                                                                                              9                  Tel: (424) 253-1266
                                                                                                              10   Dated: May 21, 2021                       Respectfully submitted,
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                                             TROUTMAN PEPPER HAMILTON
                                                                                                                                                             SANDERS LLP
                                                                                                              12
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13                                             By: /s/ Lauren E. Grochow
                                                                                                                                                                      Lauren E. Grochow
                                                                                                              14
                                                                                                                                                                Attorneys for Defendant
                                                                                                              15                                                SMART KING LTD and Defendant
                                                                                                                                                                and Counterclaimant
                                                                                                              16                                                FARADAY&FUTURE INC.
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   116128157                              -2-
                                                                                                                               DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                     FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 4 of 10 Page ID #:4295



                                                                                                              1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                                              2    I.      INTRODUCTION
                                                                                                              3            In connection with his Cross-Motion for Summary Judgment and Opposition
                                                                                                              4    to Faraday&Future Inc. and Smart King Ltd.’s Motion for Summary Judgment (the
                                                                                                              5    “Cross-Motion”), Plaintiff and Counterdefendant Hong Liu (“Liu”) has publicly
                                                                                                              6    filed Defendant Smart King Ltd. and Defendant and Counterclaimant
                                                                                                              7    Faraday&Future Inc.’s (collectively, “FF”) confidential and privileged documents
                                                                                                              8    and information, notwithstanding the Court-entered Stipulated Protective Order (the
                                                                                                              9    “Protective Order”) [Dkt. No. 88]) and, as contended by FF, in violation of Liu’s
                                                                                                              10   ethical duty of confidentiality that he owes to FF as its former attorney.
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11           First, there is no question that Exhibits 8, 26, 27, and 28 to the Declaration of
                                                                                                              12   Hong Liu (the “Liu Declaration”) [Dkt. Nos. 160-5, 160-6, 160-13, 160-31, 160-32,
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   160-33]; paragraph 34 at p. 10 lines 2-9, paragraph 35 at p. 10 at lines 9-14, paragraph
                                                                                                              14   36 at p. 10 line 15-23, and paragraph 37 at p. 10 line 26 through p. 11 line 3 of the
                                                                                                              15   Liu Declaration [Dkt. No. 160-4]; and Exhibit A to the Declaration of Amiad
                                                                                                              16   Kushner (the “Kushner Declaration”) [Dkt. No. 160-36] are confidential and were
                                                                                                              17   required to have been filed under seal pursuant to the Protective Order. Specifically,
                                                                                                              18        a) Exhibit 8 to the Liu Declaration is a document produced by Liu that discloses
                                                                                                              19           privileged communications from FF’s in-house counsel regarding the topics
                                                                                                              20           on which FF was seeking legal advice from its outside counsel at Mayer
                                                                                                              21           Brown. Declaration of Brian Fritz (“Fritz Declaration”) ¶ 3. Liu received
                                                                                                              22           this email in his role as FF’s outside counsel while a Mayer Brown;
                                                                                                              23        b) Exhibit 26 to the Liu Declaration is a document produced by Liu that discloses
                                                                                                              24           the confidential financial information of other FF employees unrelated and
                                                                                                              25           irrelevant to the merits of the above-captioned matter. Fritz Decl. ¶ 4; see also
                                                                                                              26           Digital Reg of Texas, LLC v. Adobe Sys., Inc., No. C 12-1971 CW, 2014 WL
                                                                                                              27           4246158, at *3 (N.D. Cal. Aug. 27, 2014) (granting motion to seal documents
                                                                                                              28
                                                                                                                   116128157                                  -3-
                                                                                                                               DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                     FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 5 of 10 Page ID #:4296



                                                                                                              1            that reference confidential financial information of the movant and third
                                                                                                              2            parties);
                                                                                                              3        c) Exhibit 27 to the Liu Declaration is a document produced by Liu that reflects
                                                                                                              4            FF’s attorney client privileged information from when Liu served as FF’s in-
                                                                                                              5            house counsel. Fritz Decl. ¶ 5. FF contends that Liu improperly retained this
                                                                                                              6            privileged document after he was terminated from FF;
                                                                                                              7        d) Exhibit 28 to the Liu Declaration, and Exhibit A to the Kushner Declaration,
                                                                                                              8            are each documents that were produced by FF and were marked as
                                                                                                              9            “CONFIDENTIAL” pursuant to the Protective Order, as they seek or identify
                                                                                                              10           sensitive aspects of FF’s business operations or strategies and that fall within
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11           the limited waiver reconfirmed by Judge Rosenbluth, respectively, in her
                                                                                                              12           May 3, 2021 Order and May 12, 2021 Order (the “May Orders” [Dkt Nos.
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13           146, 153]). Fritz Decl. ¶ 6; and
                                                                                                              14       e) paragraph 34 at p. 10 lines 2-9, paragraph 35 at p. 10 at lines 9-14, paragraph
                                                                                                              15           36 at p. 10 line 15 through 23, and paragraph 37 at p. 10 line 26 through p. 11
                                                                                                              16           line 3 of the Liu Declaration reflect privileged communications that Liu
                                                                                                              17           purportedly made in his role as FF’s General Counsel and that, as with
                                                                                                              18           Exhibit 27, FF contends fall outside of the limited privilege waiver found in
                                                                                                              19           the May Orders. Fritz Decl. ¶ 7.
                                                                                                              20           Despite the plainly confidential (and, in some cases privileged) nature of each
                                                                                                              21   of these documents, and FF marking documents “CONFIDENTIAL” pursuant to the
                                                                                                              22   Protective Order, Liu did not follow the requirements under Local Rule 79-5, which
                                                                                                              23   required him to contact FF at least three days before filing those materials to
                                                                                                              24   determine whether FF still contends that those documents were confidential.
                                                                                                              25   (Grochow Decl. ¶ 2.)
                                                                                                              26           Moreover, prior to Liu’s filing of his Cross-Motion, none of the foregoing
                                                                                                              27   documents had not been publicly disclosed. Rather, FF had done everything in its
                                                                                                              28   power to maintain the confidentiality of these types of documents. And, to the extent
                                                                                                                   116128157                                  -4-
                                                                                                                               DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                     FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 6 of 10 Page ID #:4297



                                                                                                              1    those documents were produced by FF, they were produced under the designation
                                                                                                              2    “CONFIDENTIAL” pursuant to the Protective Order.
                                                                                                              3            Accordingly, there is “good cause” and “compelling reasons” to seal the
                                                                                                              4    exhibits and declaration excerpts sought to be protected here. Kamakana v. City and
                                                                                                              5    Cnty. of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006). Indeed, Liu does not
                                                                                                              6    oppose the sealing of these documents.
                                                                                                              7            For now, the “house that is on fire” justifying the ex parte application is the
                                                                                                              8    public disclosure of the information identified herein and the need to protect FF’s
                                                                                                              9    confidentiality and privilege rights. FF acknowledges that Liu disputes FF’s position
                                                                                                              10   concerning the privilege, and does not request that the Court at this time make a ruling
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   or determination as to the scope or existence of the attorney-client privileged with
                                                                                                              12   respect to any particular document, but reserves the right to move to strike, to object,
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   or seek any and all other appropriate remedies in connection with the information or
                                                                                                              14   documents identified herein on the grounds that it is privileged, attorney work
                                                                                                              15   product, and/or otherwise impermissible.
                                                                                                              16   II.     EX PARTE RELIEF IS APPROPRIATE AND NECESSARY
                                                                                                              17           An ex parte application may be granted if: (1) the moving party’s cause will
                                                                                                              18   be irreparably prejudiced if the underlying motion is heard according to regular
                                                                                                              19   noticed motion procedures; and (2) the moving party is without fault in creating the
                                                                                                              20   crisis that requires ex parte relief or the crisis occurred as a result of excusable
                                                                                                              21   neglect. See Mission Power Eng’g Co. v. Continental Cas. Co., 883 F. Supp. 488,
                                                                                                              22   492 (C.D. Cal. 1995).
                                                                                                              23           A.     FF Will be Unfairly Prejudiced if the Documents are Not Sealed
                                                                                                              24                  and Liu is Permitted to Violate the Entered Protective Order
                                                                                                              25           As explained above and supported by the Fritz Declaration, each document or
                                                                                                              26   statement is either privileged, confidential under well-supported precedent and/or
                                                                                                              27   statute, or confidential sensitive business information that could harm FF if publicly
                                                                                                              28   disclosed. Again, none of this information has been previously disclosed to the
                                                                                                                   116128157                                 -5-
                                                                                                                                DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                      FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 7 of 10 Page ID #:4298



                                                                                                              1    public and Liu does not oppose placing the information under seal. FF has done
                                                                                                              2    everything in its power to maintain its confidentiality, including, designating the
                                                                                                              3    documents as “CONFIDENTIAL” pursuant to the Protective Order, to the extent
                                                                                                              4    they were produced. Should this information remain in the public eye, it could cause
                                                                                                              5    harm to FF, or in the case of Exhibit 26, to FF’s former and current employees.
                                                                                                              6            B.     FF Did Not Create the Need for Ex Parte Relief
                                                                                                              7            Under Local Rule 79-5 and the Protective Order, Liu was required to file the
                                                                                                              8    confidential documents and statement under seal. Liu violated that rule and the
                                                                                                              9    Protective Order, and instead filed those documents publicly in support of his Cross-
                                                                                                              10   Motion at 11:26 p.m. PDT on May 18, 2021. (Grochow Decl. ¶ 2.)
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11           The next morning, on May 19, 2021, after reviewing that Cross-Motion and
                                                                                                              12   analyzing each of the many documents filed in support of the Cross-Motion, FF’s
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   counsel promptly wrote Liu’s counsel and (i) told him that he had publicly filed FF’s
                                                                                                              14   privileged and confidential documents; (ii) explained why each of those documents
                                                                                                              15   is privileged and/or confidential; and (iii) requested that Liu immediately agree to a
                                                                                                              16   joint application to have those documents sealed, or else FF would be forced to file
                                                                                                              17   an ex parte application. (Id., Ex. A.) Liu’s counsel waited until the next day, May 20,
                                                                                                              18   2021 to respond by simply stating that they disagreed with FF’s position and
                                                                                                              19   requesting to meet and confer. (Id.)
                                                                                                              20           Later that afternoon on May 20, 2021, Liu’s counsel and FF’s counsel met and
                                                                                                              21   conferred. During that conversation, Liu’s counsel agreed to file a joint application
                                                                                                              22   to seal and to contact the Courtroom Deputy to inform him that said application
                                                                                                              23   would be forthcoming, but Liu’s counsel disagreed with FF’s position regarding
                                                                                                              24   certain of the documents being privileged. (Id. ¶ 2.)
                                                                                                              25           FF’s counsel provided the joint application later that same day, and provided
                                                                                                              26   the declaration that it would be filing to support its position on the compelling reasons
                                                                                                              27   to seal the documents a few hours later. (Id.¶ 3, Ex. B.) That night, Liu’s counsel
                                                                                                              28   refused to return the application, stating that they wanted to review and edit FF’s
                                                                                                                   116128157                                 -6-
                                                                                                                                DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                      FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 8 of 10 Page ID #:4299



                                                                                                              1    supporting declaration, which, as FF’s counsel explained, they had no right to do.
                                                                                                              2    (Id.)
                                                                                                              3            The next morning, on May 21, 2021, FF’s counsel contacted the Courtroom
                                                                                                              4    Deputy to see if there was any way to temporarily seal the documents while the
                                                                                                              5    parties worked through the joint application. (Id. ¶ 4.) The Courtroom Deputy later
                                                                                                              6    explained that there was not a way to temporarily seal the documents and that the
                                                                                                              7    parties would have to file an application to seal, either jointly or on an ex parte basis.
                                                                                                              8    (Id.)
                                                                                                              9            Having received no response from Liu’s counsel regarding the application,
                                                                                                              10   FF’s counsel followed up again that morning. (Id. ¶ 5, Ex. C.) Liu’s counsel then
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   refused to proceed with the joint application, unless FF agreed to adopt edits that Liu
                                                                                                              12   wanted to make to FF’s supporting declaration that would diminish FF’s ability to
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   establish the grounds for sealing the documents. (Id. ¶ 6.) FF’s counsel explained
                                                                                                              14   that Liu was entitled to disagree with FF’s declaration, but that Liu had an obligation
                                                                                                              15   to get the joint application on file as he was already in breach of the Protective Order,
                                                                                                              16   Local Rules, and his ethical obligations. (Id.)
                                                                                                              17           Nevertheless, in another effort to resolve this dispute in good faith, and after
                                                                                                              18   Liu’s counsel persisted that Liu would not proceed without editing FF’s declaration,
                                                                                                              19   FF’s counsel asked him to provide those edits immediately. (Id.) FF’s counsel also
                                                                                                              20   explained that FF would be filing this ex parte application that same day if FF did
                                                                                                              21   not promptly receive Liu’s agreement to the joint application. (Id.)
                                                                                                              22           The parties then reached an impasse when Liu’s counsel refused to provide the
                                                                                                              23   very same edits he demanded the unfounded right to make, and instead later
                                                                                                              24   confirmed that Liu would no longer be amenable to a joint application should FF file
                                                                                                              25   its supporting declaration. (Id. ¶ 6, Ex. C.) Indeed, when asked whether Liu would
                                                                                                              26   oppose the application, Liu’s counsel responded, “[w]e do not oppose the sealing of
                                                                                                              27   the     identified   materials,   but   we   may   oppose    defendants’     contentions,
                                                                                                              28   characterizations or argument regarding the confidentiality or privileged nature of
                                                                                                                   116128157                                    -7-
                                                                                                                               DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                     FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                       Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 9 of 10 Page ID #:4300



                                                                                                              1    certain of those materials or the propriety of plaintiff’s use of those materials.” (Id.,
                                                                                                              2    Ex. C.)
                                                                                                              3            As demonstrated above, the need for this ex parte application was created by
                                                                                                              4    Liu’s failure to follow Local Rule 79-5 and the Protective Order. Despite Liu’s
                                                                                                              5    failure, FF has done everything in its power, including attempting to get Liu to agree
                                                                                                              6    to a joint application and contacting the Courtroom Deputy to protect itself from the
                                                                                                              7    mounting prejudice it is incurring as its privileged and confidential documents remain
                                                                                                              8    on the public docket. At bottom, FF did not create the need for the ex parte relief it
                                                                                                              9    now seeks, but has been forced to file this application.
                                                                                                              10   III.    CONCLUSION
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11           Therefore, FF respectfully requests that the Court grant this ex parte
                                                                                                              12   application, and:
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13           (i) direct the Court clerk to immediately remove the following documents from
                                                                                                              14   the public record, and place them under seal:
                                                                                                              15               1. Exhibits 8, 26, 27, and 28 to the Liu Declaration [Dkt. Nos. 160-5, 160-6,
                                                                                                              16                  160-13, 160-31, 160-32, 160-33]; and
                                                                                                              17               2. Exhibit A to the Kushner Declaration [Dkt. No. 160-36].
                                                                                                              18           (ii) direct the Court clerk to immediately remove the Liu Declaration from the
                                                                                                              19   public record and place it under seal; and immediately refile in the public record a
                                                                                                              20   version of the Liu Declaration, in accordance with Exhibit 1 attached hereto, that
                                                                                                              21   redacts paragraph 34 at p. 10 lines 2-9, paragraph 35 at p. 10 at lines 9-14, paragraph
                                                                                                              22   36 at p. 10 line 15-3, and paragraph 37 at p. 10 line 26 through p. 11 line 3 of the
                                                                                                              23   Liu Declaration in accordance with the Court’s and Local Rules’ procedures for filing
                                                                                                              24   redacted and sealed documents.
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   116128157                                    -8-
                                                                                                                                 DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                       FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 164 Filed 05/21/21 Page 10 of 10 Page ID
                                                                                                                                               #:4301


                                                                                                                1   Dated: May 21, 2021                       Respectfully submitted,
                                                                                                                2                                             TROUTMAN PEPPER HAMILTON
                                                                                                                                                              SANDERS LLP
                                                                                                                3
                                                                                                                4                                             By: /s/ Lauren E. Grochow
                                                                                                                                                                Lauren E. Grochow
                                                                                                                5
                                                                                                                                                                 Attorneys for Defendant
                                                                                                                6                                                SMART KING LTD and Defendant
                                                                                                                                                                 and Counterclaimant
                                                                                                                7                                                FARADAY&FUTURE INC.
                                                                                                                8
                                                                                                                9
                                                                                                               10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                               11
                                                                                                               12
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                               13
                                                                                                               14
                                                                                                               15
                                                                                                               16
                                                                                                               17
                                                                                                               18
                                                                                                               19
                                                                                                               20
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                    116128157                              -9-
                                                                                                                                DEFENDANT SMART KING LTD. AND DEFENDANT AND COUNTERCLAIMANT
                                                                                                                                      FARADAY&FUTURE INC.’S EX PARTE APPLICATION TO SEAL
